OPINION OF THE COURT
Memorandum.
Judgment of conviction unanimously reversed, on the law and facts, fine remitted and information dismissed.
Defendant’s Siberian husky broke loose from its mooring when a stray dog entered the rear yard of defendant’s premises where the husky had been secured. A summons issued to defendant charged him with violating section 6-4-3 of the Scarsdale Village Code, which provides: “No person who owns, harbors or has the custody and control of any dog shall permit such dog to be on any street or in any public place in the village unless * * * restrained by a chain or leash” (italics added). In our opinion, the People failed to establish defendant’s guilt beyond a reasonable doubt.
The evidence does not prove that the owner permitted his dog, within the meaning of the statute, to run loose with *447his acquiescence or sufferance. While the village code may be more stringent than the customary statutes prohibiting the “running at large” of animals, the purpose of these regulations is not violated by an isolated escape of an animal from reasonable restraints employed to insure its confinement (cf. People v Christo, 19 NY2d 678).
Concur: Farley, P. J., Pittoni and Geller, JJ.